         Case 1:20-cv-00706-DLC Document 133
                                         121 Filed 05/26/20
                                                   05/22/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION;
 STATE OF NEW YORK; STATE OF
 CALIFORNIA; STATE OF ILLINOIS;
 STATE OF NORTH CAROLINA; STATE
 OF OHIO; COMMONWEALTH OF
 PENNSYLVANIA; and
 COMMONWEALTH OF VIRGINIA,

                                 Plaintiffs,         Case No. 1:20-cv-00706-DLC

         v.

 VYERA PHARMACEUTICALS, LLC;
 PHOENIXUS AG; MARTIN SHKRELI,
 individually, as an owner and former officer
 of Vyera Pharmaceuticals, LLC and
 Phoenixus AG (formerly known as Turing
 Pharmaceuticals, LLC and Turing
 Pharmaceuticals AG); and KEVIN
 MULLEADY, individually, as an owner and
 director of Phoenixus AG and a former
 executive of Vyera Pharmaceuticals, LLC,

                                 Defendants.



              [Proposed] Order and Protocol for Third-Party and Foreign Discovery

       Plaintiffs Federal Trade Commission, State of New York, State of California, State of

Illinois, State of North Carolina, State of Ohio, Commonwealth of Pennsylvania, and

Commonwealth of Virginia, and Defendants Vyera Pharmaceuticals, LLC, Phoenixus AG,

Martin Shkreli, and Kevin Mulleady, through their respective counsel, stipulate to the following

regarding third-party and foreign discovery in this matter (the “Litigation”).

       Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:
         Case 1:20-cv-00706-DLC Document 133
                                         121 Filed 05/26/20
                                                   05/22/20 Page 2 of 6



       1.      This Order and Protocol for Third-Party and Foreign Discovery (“Discovery

Protocol”) shall apply to discovery of all third parties, including any foreign individuals and

corporate entities (each a “Third Party” and, collectively, “Third Parties”) in this Litigation.

       2.      Except as provided otherwise in this Discovery Protocol, the conduct of Third-

Party discovery in this Litigation shall comply with the Federal Rules of Civil Procedure and, if

applicable, the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial

Matters (the “Hague Convention”) or any other applicable international agreement or treaty. To

the extent this Discovery Protocol imposes limitations on discovery that otherwise would be

available under the Federal Rules of Civil Procedure or this Court’s standing orders, the parties

have agreed to the limitations to increase the efficiency of discovery and to minimize discovery

disputes regarding Third-Party discovery.

       3.      Third-Party Discovery Requests.

               a. Each party may designate up to two counsel of record as Discovery Counsel.

                   Each party may also designate one paralegal or other non-attorney support

                   staff as Discovery Counsel.

               b. The party serving Third-Party discovery requests (the “Serving Party”) shall

                   comply with Federal Rule of Civil Procedure 45(a)(4) in serving all Discovery

                   Counsel in this Litigation with a copy of all discovery requests (including

                   Rule 45 subpoenas, Freedom of Information Act requests, and non-

                   compulsory requests for documents or testimony) that are issued to Third

                   Parties in this Litigation.

               c. The Serving Party shall provide each Third Party upon which it serves a

                   discovery request a copy of (1) the Stipulated Protective Order (ECF No. 92)



                                                  2
         Case 1:20-cv-00706-DLC Document 133
                                         121 Filed 05/26/20
                                                   05/22/20 Page 3 of 6



                   and (2) the Order and Stipulation on Protocol for Conducting Electronic

                   Discovery (ECF No. 84) (collectively, “Discovery Orders”) and shall state

                   that the parties expect that Third Parties will produce discovery in accordance

                   with the specifications set forth therein.

       4.      Productions Received From Third Parties. If a Third Party produces discovery

to the Serving Party, the Serving Party shall provide to all Discovery Counsel a copy of all

discovery received from that Third Party within seven (7) days of receipt and no later than five

(5) days before the scheduled deposition of that Third Party. The Serving Party must forward the

Third-Party discovery received in the same form in which those materials were produced to the

Serving Party, even if such form is different from the specifications of the Discovery Orders.

       5.      Foreign Third-Party Discovery. For any Third Party that is a foreign entity:

               a. The Serving Party shall comply with any applicable international agreement

                   or treaty (e.g., the Hague Convention or the Inter-American Convention on

                   Letters Rogatory and Additional Protocol) governing discovery in the foreign

                   jurisdiction in which it is serving the discovery request(s); and

               b. Any foreign discovery request, including any non-compulsory request, shall

                   be served in accordance with Paragraph 3 of this Discovery Protocol and any

                   documents produced by a responding foreign entity shall be served on all

                   Discovery Counsel in accordance with Paragraph 4 of this Discovery

                   Protocol.

       6.      Third-Party Depositions. Depositions of all Third Parties, including any non-

compulsory deposition of a foreign Third Party, shall be conducted in accordance with the

Deposition Protocol in this Litigation; except that, to the extent that there is any inconsistency



                                                  3
         Case 1:20-cv-00706-DLC Document 133
                                         121 Filed 05/26/20
                                                   05/22/20 Page 4 of 6



between that Deposition Protocol and applicable foreign laws and/or treaties, depositions of

foreign Third Parties shall be conducted in accordance with those governing foreign laws and/or

treaties, including but not limited to the Hague Convention or other applicable local laws and/or

international agreements.

       7.      Timing of Foreign Document Discovery.

         a.    [Plaintiffs’ Proposal: Parties may file Letters of Request for International

              Assistance up to and including July 31, 2020/Defendants do not believe that

              the imposition of an interim deadline at this stage of the Litigation is

              necessary or appropriate];

               b. The Parties shall use best efforts to secure compliance with foreign discovery

                  requests in accordance with Paragraph 5 of this Discovery Protocol by the fact

                  discovery deadline set by the Court. The Parties recognize, however, that there

                  is substantial uncertainty about the length of time required by a foreign

                  jurisdiction to process discovery requests. Accordingly, the Parties may

                  pursue third-party foreign discovery through the foreign jurisdiction’s

                  applicable process up to, but no later than, the close of expert discovery. Such

                  continued pursuit of foreign discovery shall not alter the deadline for any

                  other fact discovery.


IT IS SO ORDERED.

       Dated: ____________________
               May 26, 2020                          ________________________________
                                                                 Denise Cote
                                                     UNITED STATES DISTRICT JUDGE




                                                4
        Case 1:20-cv-00706-DLC Document 133
                                        121 Filed 05/26/20
                                                  05/22/20 Page 5 of 6



Respectfully submitted and agreed,


       FEDERAL TRADE COMMISSION

       /s/ Markus H. Meier

       Markus H. Meier (admitted pro hac vice)
       Federal Trade Commission
       600 Pennsylvania Ave., NW
       Washington, DC 20580
       Tel: (202) 326-3759
       mmeier@ftc.gov

       Counsel for Plaintiff Federal Trade Commission


       ON BEHALF OF PLAINTIFF STATES

       Letitia James
       Attorney General

       /s/ Elinor Hoffman

       Elinor Hoffmann
       Acting Bureau Chief, Antitrust Bureau
       New York State Office of the Attorney General
       28 Liberty St.
       New York, NY 10005
       Tel: (212) 416-8269
       elinor.hoffmann@ag.ny.gov

       Counsel for Plaintiff State of New York


       ON BEHALF OF VYERA PHARMACEUTICALS, LLC and PHOENIXUS AG

       /s/ Steven A. Reed

       Steven A. Reed (admitted pro hac vice)
       MORGAN LEWIS & BOCKIUS LLP
       1701 Market Street
       Philadelphia, PA 19103
       Tel: (215) 963-5603
       steven.reed@morganlewis.com



                                                 5
 Case 1:20-cv-00706-DLC Document 133
                                 121 Filed 05/26/20
                                           05/22/20 Page 6 of 6



Counsel for Defendants Vyera Pharmaceuticals, LLC and Phoenixus AG


ON BEHALF OF MARTIN SHKRELI

/s/ Christopher H. Casey

Christopher H. Casey (admitted pro hac vice)
DUANE MORRIS LLP
30 South 17th Street
Philadelphia, PA 19103
Tel: (215) 979-1155
CHCasey@duanemorris.com

Counsel for Defendant Martin Shkreli


ON BEHALF OF KEVIN MULLEADY

/s/ Kenneth R. David

Kenneth R. David
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, NY 10019
Tel: (212) 506-1893
kdavid@kasowitz.com

Counsel for Defendant Kevin Mulleady




                                       6
